Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/18/2022, with respect to the rejections of claims 11-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a method for operating a shared vehicle, the method comprising: recording data by means of a data acquisition device from a driver's license of a user; automatically checking the recorded data to determine whether the user is an authorized user; releasing the shared vehicle for use by the user if the user is an authorized user; and wherein before each release of the shared vehicle: acquiring biometric data of a holder of the driving license, the biometric data stored as part of the data on the driver's license; detecting, by means of a detection device for detecting the user, at least one biometric feature of the user, the detecting being performed while the user is in the shared vehicle; comparing the acquired data with the at least one detected biometric feature of the user, wherein a match results in a positive verification result; and in the event of a negative verification result of the check by the shared vehicle, establishing a video connection to a screening facility, and releasing the shared vehicle upon the shared vehicle receiving a release signal from the screening facility.
Regarding claim 10, the prior art fails to disclose or fairly suggest a shared vehicle comprising: data acquisition means for collecting data from a driver's license; a detection device for detecting at least one biometric feature of a user positioned in the area of the shared vehicle; a data processing device for comparing the read-in data with the at least one detected one biometric feature; a releasing device adapted to, in case of agreement of the read data with the at least one detected biometric feature, release usage of the shared vehicle automatically for the user; and a video connection display device for establishing a video connection to a vehicle-external screening facility in the event of a negative verification result by the shared vehicle, and the releasing device being further configured to release the shared vehicle for use by the user upon receipt of the release signal from the screening facility.
Regarding claim 11, the prior art fails to disclose or fairly suggest a method for operating a shared vehicle, the method comprising: capturing first biometric data from an identification, the first biometric data corresponding to a biometric feature of a user; acquiring second biometric data from the user, the second biometric data corresponding to a biometric feature of the user; comparing the first biometric data to the second biometric data; if the first biometric data matches the second biometric data, enabling the shared vehicle to be operated by the user; and if the first biometric data does not match the second biometric data, establishing a video connection to a screening facility, and releasing the shared vehicle upon the shared vehicle receiving a release signal from the screening facility. 
Dependent claims 2-9 and 12-21 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687